Exhibit 10.1




LEXICON PHARMACEUTICALS, INC.
EQUITY INCENTIVE PLAN


This Plan initially was established as the Lexicon Genetics Incorporated 1995
Stock Option Plan (the “1995 Stock Option Plan”), which was adopted by the Board
and approved by the Company’s stockholders on September 13, 1995.  The 1995
Stock Option Plan was subsequently amended and restated in its entirety and
renamed the Lexicon Genetics Incorporated 2000 Equity Incentive Plan (the “2000
Equity Incentive Plan”), which was adopted by the Board on February 3, 2000 and
approved by the Company’s stockholders on March 15, 2000 and May 19, 2004. The
2000 Equity Incentive Plan is hereby amended and restated in its entirety and
renamed the Equity Incentive Plan, effective as of its adoption by the Board
subject to approval by the Company’s stockholders. The terms of this Plan shall
supersede the terms of the 1995 Stock Option Plan and the 2000 Equity Incentive
Plan in their entirety; provided, however, that nothing herein shall operate or
be construed as modifying the terms of an Incentive Stock Option granted under
the 1995 Stock Option Plan or the 2000 Equity Incentive Plan in a manner that
would treat the option as being a new grant for purpose of Section 424(h) of the
Code.
 
  1.
PURPOSES.

 
(a)           ELIGIBLE STOCK AWARD RECIPIENTS. The persons eligible to receive
Stock Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.
 
(b)           AVAILABLE STOCK AWARDS. The purpose of the Plan is to provide a
means by which eligible recipients of Stock Awards may be given an opportunity
to benefit from increases in value of the Common Stock through the granting of
the following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Stock Bonus Awards, (iv) Restricted Stock Awards, (v) Phantom
Stock Awards and (vi) Stock Appreciation Rights.
 
(c)           GENERAL PURPOSE. The Company, by means of the Plan, seeks to
retain the services of the group of persons eligible to receive Stock Awards, to
secure and retain the services of new members of this group and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.
 
  2.
DEFINITIONS.

 
(a)           “AFFILIATE” means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
 
(b)           “BOARD” means the Board of Directors of the Company.
 
(c)           “CODE” means the Internal Revenue Code of 1986, as amended.
 
(d)           “COMMITTEE” means a committee of one or more members of the Board
appointed by the Board in accordance with subsection 3(c).
 
(e)           “COMMON STOCK” means the common stock, par value $.001 per share,
of the Company.
 
1

--------------------------------------------------------------------------------


(f)           “COMPANY” means Lexicon Pharmaceuticals, Inc. a Delaware
corporation.
 
(g)           “CONSULTANT” means any person other than a Director or Employee
who is engaged by the Company or an Affiliate to render consulting or advisory
services and who is compensated for such services.
 
(h)           “CONTINUOUS SERVICE” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service. The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave.
 
(i)           “COVERED EMPLOYEE” means the chief executive officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to stockholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.
 
(j)           “DIRECTOR” means a member of the Board of Directors of the
Company.
 
(k)           “DISABILITY” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.
 
(l)           “EMPLOYEE” means any person (which may include a Director) who is
employed by the Company or an Affiliate.
 
(m)           “EXCHANGE ACT” means the Securities Exchange Act of 1934, as
amended.
 
(n)           “FAIR MARKET VALUE” means, as of any date, the value of the Common
Stock determined as follows:
 
(i)           If the Common Stock is listed on any established stock exchange or
traded on the Nasdaq Stock Market, the Fair Market Value of a share of Common
Stock shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the last
market trading day prior to the day of determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable.
 
(ii)           In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board in such manner as it
deems appropriate and as is consistent with the requirements of section 409A of
the Code.
 
(o)           “INCENTIVE STOCK OPTION” means an option to purchase Common Stock
that is intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.
 
2

--------------------------------------------------------------------------------


(p)           “NON-EMPLOYEE DIRECTOR” means a Director who either (i) is not a
current Employee or Officer of the Company or its parent or a subsidiary, does
not receive compensation (directly or indirectly) from the Company or its parent
for a subsidiary for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.
 
(q)           “NONSTATUTORY STOCK OPTION” means an option to purchase Common
Stock other than an Incentive Stock Option.
 
(r)           “OFFICER” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(s)           “OPTION” means an Incentive Stock Option or a Nonstatutory Stock
Option granted pursuant to Section 6 of the Plan.
 
(t)           “OPTION AGREEMENT” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan.
 
(u)           “OPTIONHOLDER” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.
 
(v)           “OUTSIDE DIRECTOR” means a Director who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
is not a former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.
 
(w)           “PARTICIPANT” means a person to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.
 
(x)           “PHANTOM STOCK AWARD” means a right to receive shares of Common
Stock (or the Fair Market Value thereof) granted pursuant to Section 7(c) of the
Plan.
 
(y)           “PLAN” means this Lexicon Pharmaceuticals, Inc. Equity Incentive
Plan.
 
(z)           “RESTRICTED STOCK AWARD” means a right to purchase restricted
Common Stock granted pursuant to Section 7(b) of the Plan.
 
(aa)           “RULE 16B-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule 16b-3, as in effect from time to time.
 
(bb)           “SECURITIES ACT” means the Securities Act of 1933, as amended.
 
3

--------------------------------------------------------------------------------


(cc)           “STOCK APPRECIATION RIGHT” means a right to receive an amount
equal to any appreciation or increase in the Fair Market Value of Common Stock
over a specified period of time granted pursuant to Section 7(d) of the Plan.
 
(dd)           “STOCK AWARD” means any right granted under the Plan, including
an Option, a Stock Bonus Award, a Restricted Stock Award, a Phantom Stock Award,
or a Stock Appreciation Right.
 
(ee)           “STOCK AWARD AGREEMENT” means a written agreement between the
Company and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.
 
(ff)           “STOCK BONUS AWARD” means an award of Common Stock granted
pursuant to Section 7(a) of the Plan.
 
(gg)           “TEN PERCENT STOCKHOLDER” means a person who owns (or is deemed
to own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of any of its Affiliates.
 
  3.
ADMINISTRATION.

 
(a)           ADMINISTRATION BY BOARD. The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in subsection 3(c).
 
(b)           POWERS OF BOARD. The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:
 
(i)           To determine from time to time which of the persons eligible under
the Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.
 
(ii)           To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.
 
(iii)           To amend the Plan or a Stock Award as provided in Section 12.
 
(iv)           To terminate or suspend the Plan as provided in Section 13.
 
(v)           Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
that are not in conflict with the provisions of the Plan.
 
(c)           DELEGATION TO COMMITTEE.
 
(i)           GENERAL. The Board may delegate administration of the Plan to a
Committee or Committees of one (1) or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
4

--------------------------------------------------------------------------------


 
(ii)           COMMITTEE COMPOSITION WHEN COMMON STOCK IS PUBLICLY TRADED.  At
such time as the Common Stock is publicly traded, in the discretion of the
Board, a Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. Within the scope of such
authority, the Board or the Committee may (A) delegate to a committee of one or
more members of the Board who are not Outside Directors the authority to grant
Stock Awards to eligible persons who are either (1) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Stock Award or (2) not persons with respect to whom
the Company wishes to comply with Section 162(m) of the Code, and/or (B)
delegate to a committee of one or more members of the Board who are not
Non-Employee Directors the authority to grant Stock Awards to eligible persons
who are not then subject to Section 16 of the Exchange Act.
 
(d)           EFFECT OF BOARD’S DECISION. All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.
 
  4.
SHARES SUBJECT TO THE PLAN.

 
(a)           SHARE RESERVE. Subject to the provisions of Section 11 relating to
adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate thirty-five million
(35,000,000) shares.
 
(b)           REVERSION OF SHARES TO THE SHARE RESERVE. If any Stock Award shall
for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full or shares of Common Stock issued to a Participant
pursuant to a Stock Award are forfeited to or repurchased by the Company,
including any repurchase or forfeiture caused by the failure to meet a
contingency or condition required for the vesting of such shares, the shares of
Common Stock not issued under such Stock Award or forfeited to or repurchased by
the Company shall revert to and again become available for issuance under the
Plan; provided, however, that shares subject to a Stock Award that are not
delivered to a Participant because (i) such Participant’s right to purchase such
shares subject to an Option are surrendered in payment of the exercise price for
other shares subject to such Option in a “net exercise,” or (ii) such shares are
withheld in satisfaction of the withholding of taxes incurred in connection with
the exercise of an Option or Stock Appreciation Right, or the issuance of shares
under a Stock Bonus Award, Restricted Stock Award or Phantom Stock Award, the
shares so surrendered or withheld shall not remain available for subsequent
issuance under the Plan.
 
(c)           SOURCE OF SHARES. The shares of Common Stock subject to the Plan
may be unissued shares or reacquired shares, bought on the market or otherwise.
 
(d)           SHARES AVAILABLE FOR SPECIFIC STOCK AWARDS. Subject to the
provisions of Section 11 relating to adjustments upon changes in the shares of
Common Stock, the Common Stock that may be issued pursuant to Stock Awards other
than Options and Stock Appreciation Rights shall not exceed in the aggregate
three million, five hundred thousand (3,500,000) shares.
5

--------------------------------------------------------------------------------


 
  5.
ELIGIBILITY.

 
(a)           ELIGIBILITY FOR SPECIFIC STOCK AWARDS. Incentive Stock Options may
be granted only to Employees.  Stock Awards other than Incentive Stock Options
may be granted to Employees, Directors and Consultants.
 
(b)           TEN PERCENT STOCKHOLDERS.  A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock at the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.
 
(c)           SECTION 162(m) LIMITATION. Subject to the provisions of Section 11
relating to adjustments upon changes in the shares of Common Stock, no Employee
shall be eligible to be granted Options covering more than three million
(3,000,000) shares during any calendar year.
 
  6.
OPTION PROVISIONS.

 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:
 
(a)           TERM. Subject to the provisions of subsection 5(b) regarding Ten
Percent Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.
 
(b)           EXERCISE PRICE. Subject to the provisions of subsection 5(b)
regarding Ten Percent Stockholders, the exercise price of each Option shall be
not less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted. Notwithstanding
the foregoing, an Option may be granted with an exercise price lower than that
set forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.
 
(c)           CONSIDERATION. The purchase price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (i) in cash at the time the Option is exercised
or (ii) at the discretion of the Board (1) by delivery to the Company of other
Common Stock, (2) according to a deferred payment or other similar arrangement
with the Optionholder, (3) by surrender of Optionholder’s right to purchase
shares subject to an Option (valued, for such purposes, as the Fair Market Value
of such surrendered shares on the date of exercise less the exercise price for
such surrendered shares) in payment of the exercise price for other shares
subject to such Option in a “net exercise” of such Option, or (4) in any other
form of legal consideration that may be acceptable to the Board.  At any time
that the Company is incorporated in Delaware, payment of the Common Stock’s “par
value,” as defined in the Delaware General Corporation Law, shall not be made by
deferred payment.  In the case of any deferred payment arrangement, interest
shall be compounded at least annually and shall be charged at the minimum rate
of interest necessary to avoid the treatment as interest, under any applicable
provisions of the Code, of any amounts other than amounts stated to be interest
under the deferred payment arrangement.
 
6

--------------------------------------------------------------------------------


(d)           TRANSFERABILITY. An Incentive Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
A Nonstatutory Stock Option shall be transferable to the extent provided in the
Option Agreement; provided that, if the Nonstatutory Stock Option does not
provide for transferability, then the Nonstatutory Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.
 
(e)           VESTING GENERALLY. The total number of shares of Common Stock
subject to an Option may, but need not, vest and therefore become exercisable in
periodic installments that may, but need not, be equal. The Option may be
subject to such other terms and conditions on the time or times when it may be
exercised (which may be based on performance or other criteria) as the Board may
deem appropriate. The vesting provisions of individual Options may vary.
 
(f)           TERMINATION OF CONTINUOUS SERVICE. In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of (i)
the date three (3) months following the termination of the Optionholder’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement.  If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.
 
(g)           EXTENSION OF TERMINATION DATE. An Optionholder’s Option Agreement
may also provide that if the exercise of the Option following the termination of
the Optionholder’s Continuous Service (other than upon the Optionholder’s death
or Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in subsection 6(a) or (ii) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.
 
(h)           DISABILITY OF OPTIONHOLDER. In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement,) or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.
 
(i)           DEATH OF OPTIONHOLDER. In the event (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or (ii)
the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to subsection 6(d), but only
within the period ending on the earlier of (1) the date eighteen (18) months
following the date of death (or such longer or shorter period specified in the
Option Agreement) or (2) the expiration of the term of such Option as set forth
in the Option Agreement. If, after death, the Option is not exercised within the
time specified herein, the Option shall terminate.
7

--------------------------------------------------------------------------------


 
  7.
PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 
(a)           STOCK BONUS AWARDS. Each Stock Bonus Award agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of Stock Bonus Award agreements may change
from time to time, and the terms and conditions of separate Stock Bonus Award
agreements need not be identical, but each Stock Bonus Award agreement shall
include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
 
(i)           CONSIDERATION. A Stock Bonus Award may be granted in consideration
for past services actually rendered to the Company or an Affiliate for its
benefit.
 
(ii)           VESTING. Shares of Common Stock awarded under the Stock Bonus
Award agreement may, but need not, be subject to a share repurchase option or
forfeiture restrictions in favor of the Company in accordance with a vesting
schedule to be determined by the Board.
 
(iii)           TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE. In the event a
Participant’s Continuous Service terminates, the Company may reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the Stock Bonus Award
agreement.
 
(iv)           TRANSFERABILITY. Rights to acquire shares of Common Stock under
the Stock Bonus Award agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Stock Bonus Award
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Stock Bonus Award agreement remains subject to the terms
of the Stock Bonus Award agreement.
 
(b)           RESTRICTED STOCK AWARDS. Each Restricted Stock Award agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of the Restricted Stock Award
agreement may change from time to time, and the terms and conditions of separate
Restricted Stock Award agreements need not be identical, but each Restricted
Stock Award agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:
 
(i)           PURCHASE PRICE. The purchase price under each Restricted Stock
Award agreement shall be such amount as the Board shall determine and designate
in such Restricted Stock Award agreement. Such purchase price shall not be less
than eighty-five percent (85%) of the Common Stock’s Fair Market Value on the
date such award is made or at the time the purchase is consummated.
 
(ii)           CONSIDERATION. The purchase price of Common Stock acquired
pursuant to the Restricted Stock Award agreement shall be paid either: (A) in
cash at the time of purchase; (B) at the discretion of the Board, according to a
deferred payment or other similar arrangement with the Participant; or (C) in
any other form of legal consideration that may be acceptable to the Board in its
discretion; provided, however, that at any time that the Company is incorporated
in Delaware, then payment of the Common Stock’s “par value,” as defined in the
Delaware General Corporation Law, shall not be made by deferred payment.
 
8

--------------------------------------------------------------------------------


(iii)           VESTING. Shares of Common Stock acquired under the Restricted
Stock Award agreement may, but need not, be subject to a share repurchase option
in favor of the Company in accordance with a vesting schedule to be determined
by the Board.
 
(iv)           TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE. In the event a
Participant’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination under the terms
of the Restricted Stock Award agreement.
 
(v)           TRANSFERABILITY. Rights to acquire shares of Common Stock under
the Restricted Stock Award agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Award agreement, as the Board shall determine in its discretion, so long as
Common Stock awarded under the Restricted Stock Award agreement remains subject
to the terms of the Restricted Stock Award agreement.
 
(c)           PHANTOM STOCK AWARDS. Each Phantom Stock Award agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of Phantom Stock Award agreements may
change from time to time, and the terms and conditions of separate Phantom Stock
Award agreements need not be identical, provided, however, that each Phantom
Stock Award agreement shall include (through incorporation of the provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:
 
(i)           CONSIDERATION. At the time of grant of a Phantom Stock Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Phantom Stock Award.
The consideration to be paid (if any) by the Participant for each share of
Common Stock subject to a Phantom Stock Award may be paid in any form of legal
consideration that may be acceptable to the Board in its sole discretion and
permissible under applicable law.
 
(ii)           VESTING. At the time of the grant of a Phantom Stock Award, the
Board may impose such restrictions or conditions to the vesting of the Phantom
Stock Award as it, in its sole discretion, deems appropriate.
 
(iii)           PAYMENT. A Phantom Stock Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Phantom Stock Award agreement.
 
(iv)           DIVIDEND EQUIVALENTS. Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Phantom Stock Award, as
determined by the Board and contained in the Phantom Stock Award agreement. At
the sole discretion of the Board, such dividend equivalents may be converted
into additional shares of Common Stock covered by the Phantom Stock Award in
such manner as determined by the Board. Any additional shares covered by the
Phantom Stock Award credited by reason of such dividend equivalents will be
subject to all the terms and conditions of the underlying Phantom Stock Award
agreement to which they relate.
 
(v)           TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE. Except as
otherwise provided in the applicable Phantom Stock Award agreement, such portion
of the Phantom Stock Award that has not vested will be forfeited upon the
Participant’s termination of Continuous Service.
 
9

--------------------------------------------------------------------------------


(vi)           TRANSFERABILITY. Rights under the Phantom Stock Award agreement
shall be transferable by the Participant only upon such terms and conditions as
are set forth in the Phantom Stock Award agreement, as the Board shall determine
in its discretion.
 
(d)           STOCK APPRECIATION RIGHTS. Each Stock Appreciation Right agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of the Stock Appreciation Right
agreements may change from time to time, and the terms and conditions of
separate Stock Appreciation Right agreements need not be identical, but each
Stock Appreciation Right agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
 
(i)           CALCULATION OF APPRECIATION.  Each Stock Appreciation Right will
be denominated in shares of Common Stock equivalents. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (i) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of shares of Common Stock equal to the number of shares of Common Stock
equivalents in which the Participant is vested under such Stock Appreciation
Right, and with respect to which the Participant is exercising the Stock
Appreciation Right on such date, over (ii) an amount (the strike price) that
will be determined by the Board at the time of grant of the Stock Appreciation
Right for such number of shares of Common Stock, provided that the strike price
of a Stock Appreciation Right shall be not less than one hundred percent (100%)
of the Fair Market Value of the Common Stock equal to the number of shares of
Common Stock equivalents subject to the Stock Appreciation Right on the date the
Stock Appreciation Right is granted.
 
(ii)           VESTING. At the time of the grant of a Stock Appreciation Right,
the Board may impose such restrictions or conditions to the vesting of such
Stock Appreciation Right as it, in its sole discretion, deems appropriate.
 
(iii)           EXERCISE. To exercise any outstanding Stock Appreciation Right,
the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right agreement
evidencing such Stock Appreciation Right.
 
(iv)           PAYMENT. The appreciation distribution in respect to a Stock
Appreciation Right may be paid in cash, shares of Common Stock, a combination of
cash and shares of Common Stock or in any other form of consideration, as
determined by the Board and contained in the Stock Appreciation Right agreement
evidencing such Stock Appreciation Right.
 
(v)           TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE. In the event that
a Participant’s Continuous Service terminates, the Participant may exercise his
or her Stock Appreciation Right (to the extent that the Participant was entitled
to exercise such Stock Appreciation Right as of the date of termination) but
only within such period of time ending on the earlier of (i) the date three
(3) months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the Stock Appreciation Right
agreement), or (ii) the expiration of the term of the Stock Appreciation Right
as set forth in the Stock Appreciation Right agreement. If, after termination,
the Participant does not exercise his or her Stock Appreciation Right within the
time specified herein or in the Stock Appreciation Right agreement (as
applicable), the Stock Appreciation Right shall terminate.
 
(vi)           TRANSFERABILITY. Rights under the Stock Appreciation Right
agreement shall be transferable by the Participant only upon such terms and
conditions as are set forth in the Stock Appreciation Right agreement, as the
Board shall determine in its discretion.
 
10

--------------------------------------------------------------------------------


 
  8.
COVENANTS OF THE COMPANY.

 
(a)           AVAILABILITY OF SHARES. During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.
 
(b)           SECURITIES LAW COMPLIANCE. The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.
 
  9.
USE OF PROCEEDS FROM STOCK.

 
Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.
 
  10.
MISCELLANEOUS.

 
(a)           ACCELERATION OF EXERCISABILITY AND VESTING. The Board shall have
the power to accelerate the time at which a Stock Award may first be exercised
or the time during which a Stock Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.
 
(b)           STOCKHOLDER RIGHTS. No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to such Stock Award unless and until such Participant
has satisfied all requirements for exercise of the Stock Award pursuant to its
terms.
 
(c)           NO EMPLOYMENT OR OTHER SERVICE RIGHTS. Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
 
(d)           INCENTIVE STOCK OPTION $100,000 LIMITATION. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.
 
(e)           INVESTMENT ASSURANCES. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
11

--------------------------------------------------------------------------------


 
(f)           WITHHOLDING OBLIGATIONS. To the extent provided by the terms of a
Stock Award Agreement, the Participant may satisfy any federal, state or local
tax withholding obligation relating to the exercise or acquisition of Common
Stock under a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means: (i) tendering a cash payment; (ii)
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
or acquisition of Common Stock under the Stock Award, provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of Common Stock.
 
  11.
ADJUSTMENTS UPON CHANGES IN STOCK.

 
(a)           CAPITALIZATION ADJUSTMENTS.  If any change is made in the Common
Stock subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and the number of securities subject to the Plan
pursuant to subsection 4(a), the maximum number of securities subject to Stock
Awards other than Options and Stock Appreciation Rights pursuant to subsection
4(d), the maximum number of securities subject to award to any person pursuant
to subsection 5(c), and the outstanding Stock Awards will be appropriately
adjusted in the class(es) and number of securities and price per share of Common
Stock subject to such outstanding Stock Awards. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive. For
clarity, the conversion of any convertible securities of the Company shall not
be treated as a transaction “without receipt of consideration” by the Company.
 
(b)           DISSOLUTION OR LIQUIDATION.  In the event of a dissolution or
liquidation of the Company, then all outstanding Stock Awards shall terminate
immediately prior to such event.
 
(c)           ASSET SALE, MERGER, CONSOLIDATION OR REVERSE MERGER.  In the event
of (i) a sale, lease or other disposition of all or substantially all of the
assets of the Company, (ii) a merger or consolidation in which the Company is
not the surviving corporation or (iii) a reverse merger in which the Company is
the surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, then any surviving
corporation or acquiring corporation shall assume any Stock Awards outstanding
under the Plan or shall substitute similar stock awards (including an award to
acquire the same consideration paid to the stockholders in the transaction
described in this subsection 11(c) for those outstanding under the Plan). In the
event any surviving corporation or acquiring corporation fails to assume such
Stock Awards or to substitute similar stock awards for those outstanding under
the Plan, then with respect to Stock Awards held by Participants whose
Continuous Service has not terminated, the vesting of such Stock Awards (and, if
applicable, the time during which such Stock Awards may be exercised) shall be
accelerated in full, and the Stock Awards shall terminate if not exercised (if
applicable) at or prior to such event. With respect to any other Stock Awards
outstanding under the Plan, such Stock Awards shall terminate if not exercised
(if applicable) prior to such event.
12

--------------------------------------------------------------------------------


 
  12.
AMENDMENT OF THE PLAN AND STOCK AWARDS.

 
(a)           AMENDMENT OF PLAN. The Board at any time, and from time to time,
may amend the Plan. However, except as provided in Section 11 relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary to satisfy the requirements of Section 422 of the Code, Rule 16b-3
or any Nasdaq or securities exchange listing requirements.
 
(b)           STOCKHOLDER APPROVAL. The Board may, in its sole discretion,
submit any other amendment to the Plan for stockholder approval, including, but
not limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.
 
(c)           CONTEMPLATED AMENDMENTS. It is expressly contemplated that the
Board may amend the Plan in any respect the Board deems necessary or advisable
to provide eligible Employees with the maximum benefits provided or to be
provided under the provisions of the Code and the regulations promulgated
thereunder relating to Incentive Stock Options and/or to bring the Plan and/or
Incentive Stock Options granted under it into compliance therewith.
 
(d)           NO IMPAIRMENT OF RIGHTS. Rights under any Stock Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless (i) the Company requests the consent of the Participant and (ii) the
Participant consents in writing.
 
(e)           AMENDMENT OF STOCK AWARDS. The Board at any time, and from time to
time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be impaired by any such
amendment unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.
 
  13.
TERMINATION OR SUSPENSION OF THE PLAN.

 
(a)           PLAN TERM. The Board may suspend or terminate the Plan at any
time. Unless sooner terminated, the Plan shall terminate on the day before the
tenth (10th) anniversary of the date the Plan is adopted by the Board or
approved by the stockholders of the Company, whichever is earlier. No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.
 
(b)           NO IMPAIRMENT OF RIGHTS. Suspension or termination of the Plan
shall not impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the written consent of the Participant.
 
13

--------------------------------------------------------------------------------


 
  14.
EFFECTIVE DATE OF PLAN.

 
The Plan shall become effective upon its adoption by the Board, but no Stock
Award shall be exercised (or, in the case of a stock bonus, shall be granted)
unless and until the Plan has been approved by the stockholders of the Company,
which approval shall be within twelve (12) months before or after the date the
Plan is adopted by the Board.
 
  15.
CHOICE OF LAW.

 
The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.
 
14 

--------------------------------------------------------------------------------